DETAILED ACTION
Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Kobayashi (US Pub. No. 2010/0020267 A1).
As to claim 1, Kobayashi teaches a solid state lighting (SSL) emitter system, comprising: a plurality of SSL emitters (#310 in Fig. 12 and in ¶ [0183]) arranged in a plurality of lines extending radially away from a central point ( LEDs shown in Fig. 12A), wherein for each of the plurality of lines, a first spacing between adjacent SSL emitters farther from the central point is less than a second spacing between adjacent SSL emitters nearer to the central point (Fig. 12A, density discussed beginning at ¶ [0183]), wherein a first subset of the plurality of SSL emitters has a first primary emission direction (towards the center from the left), and wherein a second subset of the plurality of SSL emitters has a second primary emission (toward the center from the right) direction that intersects the first primary emission direction (the directions face each as a result of being located on a substrate #520 which is concave toward the center of the device, ¶ [0184]).  
As to claim 7, Kobayashi teaches for each of the plurality of lines, a third spacing between adjacent SSL emitters farthest from the central point than is less than the second spacing (Fig. 12, ¶ [0184]).  
As to claim 9, Kobayashi teaches a solid state lighting (SSL) emitter system, comprising: a first plurality of SSL emitters (#310 in Fig. 12 and in ¶ [0183], extending up) arranged in a first .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pub. No. 2010/0020267 A1).
As to claims 2-4 and 12-14, Kobayashi teaches that the drive of LEDs and thus their brightness can be controlled (¶ [0009]) but is silent about the use of different shapes sizes or intensities. However, it is the Examiner’s position that changing shape, size, and intensity of LEDs are well known means for optimizing uniformity in backlight devices. Thus, it would have been obvious to one of ordinary skill in the art to optimize and alter the shapes, sizes, and intensities of the LED light source in Kobayashi in order to optimize the uniformity of illumination in the device.
Allowable Subject Matter
Claims 5, 6, 8, 10, 11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875